In re Richard, Lonzell; — Plaintiff(s); applying for supervisory and/or remedial *1385writs; Parish of Orleans, Criminal District Court, Div. “F”, Nos. 324-709, 324-814; to the Court of Appeal, Fourth Circuit, No. 88KW-2168.
Granted. The Court of Appeal, Fourth Circuit, is ordered to release a copy of relator’s appeal record to his counsel of record, Dwight Doskey, who will deliver the record to his client for use in preparing a pro se brief to supplement the errors patent brief filed by the attorney.